Mitchell, C. J.,
concurring:
I concur in the reversal of this judgment because it should have gone to the jury. But I would go further and hold that if the jury should find that the contract of insurance was made *428in New York, as the evidence ratber tends to establish, it would be a good defense to this action. It is not within the power of a statute of Pennsylvania to add a penalty or impose an additional liability to a contract made in another state, and valid there.
When Swing v. Munson, 191 Pa. 582 was decided, I was of opinion that it stretched the authority of the Pennsylvania statute beyond its legitimate province. Further discussion and consideration of the subject have strengthened that conviction. The only valid color of justification for that decision, was that the courts of this state would not aid the enforcement of a contract opposed to its declared statutory policy. In this case it is proposed to go a step further and add to a contract not made in this state, a liability not based on anything in its .terms, and not enforceable anywhere else. I do not think this can be done without violation of settled and fundamental legal principles. In Com. v. Biddle, 139 Pa. 605, it was conceded that the commonwealth might make any act criminal if done in this state, but that was the limit of the concession, and marked the true limit of the commonwealth’s jurisdiction.